Citation Nr: 0610703	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to re-
open a claim for service connection for valvular heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 until 
August 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the claim of 
entitlement to service connection for valvular heart disease 
because the evidence submitted was not new and material 
evidence.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
provide specified notification and assistance to a claimant 
in the development of a claim.  38 U.S.C.A. §§ 5102, 5103 
(2002); 38 C.F.R. § 3.159 (2005).  In November 2002, the 
veteran filed to re-open his service connection claim for 
valvular heart disease.  In the recent case of Kent v. 
Nicholson, No. 04-181 (Ct. Vet. App. Mar. 31, 2006), the 
United States Court of Appeals for Veterans Claim gave 
specific guidance as to what was required of VA in terms of 
notice being provided to the veteran in cases involving 
attempts to reopen previously denied claims.  In this case, 
it does not appear that there was compliance.  The Court 
specified that in notifying veterans as to what constituted 
material evidence, the veteran would have to be provided with 
notice as to what the basis was for the original denial of 
benefits and what type of evidence would be needed to reopen 
his claim.  In this case, that would required the veteran be 
notified that to reopen his claim, he would have to provide 
evidence that a) the heart disease treated during service was 
not congenital, or b) that the heart disease treated during 
service did preexist service or c) that preexisting heart 
disease was aggravated during service.  Therefore, a remand 
is required for compliance with the duties to notify and 
assist.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  Send the veteran and his representative a 
letter containing the notice required by Kent v. 
Nicholson, No. 04-181, 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159(b), informing him of the 
information, including medical or lay evidence, 
that is necessary to substantiate the re-opening of 
his claim for service connection for valvular heart 
disease as well as the underlying service 
connection claim itself.  The letter should inform 
him of which information and evidence, if any, that 
he is required to provide VA, and which information 
and evidence, if any, VA will attempt to obtain on 
his behalf.  He should specifically be requested to 
provide any evidence in his possession that 
pertains to the claim, including evidence showing 
that the valvular heart disease was not congenital 
or did not pre-exist service, or if the condition 
did pre-exist service, it was aggravated therein.  
Finally, the veteran should be informed that the 
evidence will be considered new evidence only if it 
has not been submitted previously to VA and is 
neither cumulative nor redundant of evidence 
already in the record. 

2.  Following completion of the above, 
readjudicate the issue on appeal.  If any benefit 
sought on appeal remains denied, the RO should 
issue a supplemental statement of the case and 
allow the appellant an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






